DETAILED ACTION
	The instant application having Application No. 16/865,642 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 5/4/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 5/4/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 10,642,743.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,642,743 
1. An apparatus comprising: 
cache storage having a plurality of entries to cache data items associated with memory addresses in a non-volatile memory, the data items comprising persistent data items and non-persistent data items; 
write back control circuitry to control write back of the data items from the cache storage to the non-volatile memory; 
and cache usage determination circuitry to determine, in dependence on information indicative of capacity of a backup energy source, a subset of the plurality of entries to be used to store persistent data items; wherein, in response to an event causing the backup energy source to be used, the write back control circuitry is arranged to initiate write back to the non-volatile memory of the persistent data items cached in said subset of the plurality of entries.
1. An apparatus comprising: 
cache storage having a plurality of entries to cache data items associated with memory addresses in a non-volatile memory, the data items comprising persistent data items and non-persistent data items; 
write back control circuitry to control write back of the data items from the cache storage to the non-volatile memory; 
and cache usage determination circuitry to determine, in dependence on information indicative of capacity of a backup energy source, a subset of the plurality of entries to be used to store persistent data items; wherein, in response to an event causing the backup energy source to be used, the write back control circuitry is arranged to initiate write back to the non-volatile memory of the persistent data items cached in said subset of the plurality of entries; wherein the cache usage determination circuitry is arranged to perform a partitioning operation in order to partition the cache storage into a persistent region providing the subset of the plurality of entries to be used to store persistent data items and a non-persistent region providing entries other than the subset of the plurality of entries to be used to store persistent data items, and to generate usage control information that enables identification of the persistent region; wherein the apparatus further comprises: control storage to store the usage control information generated by the cache usage determination circuitry; and allocation circuitry arranged after the usage control information has been stored in the control storage, to be responsive to a subsequent request that causes a new data item to be allocated in the 


                       Instant Application
                          US 10,642,743
Claim 12
Claim 12
Claim 13
Claim 13

	
	Further, the dependent claims of both cases contain substantially similar limitations.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 20 invokes an interpretation under 35 U.S.C. 112(f).  The structure in the specification that corresponds to the elements performing the means for performing various tasks is cache control circuitry shown on Fig. 2.

REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al (US 2018/0032439) in view of Rudelic (US 7,035,987).
1. An apparatus comprising: 
cache storage having a plurality of entries to cache data items (cache 124 shown on Fig. 1, with entries that “may be written out to persistent [non-volatile] memory [at an address],” Paragraph 0042), the data items comprising persistent data items and non-persistent data items (the persistent data items corresponding to “the cache lines include contents that are specific to the persistent memory,” Paragraph 0047, more specifically, the persistent items corresponding to items having a “PM field” set, Paragraphs 0077-0080 and 0083);  
write back control circuitry to control write back of the data items from the cache storage to the non-volatile memory (“one or more of these caches may be implemented as write-back caches. In such embodiments, the modified contents of the write-back caches may be written out to persistent memory (e.g., a non-volatile memory within memory subsystem 130 or local storage resource 150) in response to a power loss event,” Paragraph 0042); and 
cache usage determination circuitry to determine, in dependence on information indicative of capacity of a backup energy source, a subset of the plurality of entries to be used to store persistent data items (the backup energy source corresponding to hold-up power, which is used to determine a number [subset] of entries used to store persistent data items, specifically dirty persistent data items, Paragraphs 0045-0046); wherein, 
in response to an event causing the backup energy source to be used, the write back control circuitry is arranged to initiate write back to the non-volatile memory of the persistent data items cached in said subset of the plurality of entries (“modified contents of the write-back caches may be written out to persistent memory (e.g., a non-volatile memory within memory subsystem 130 or local storage resource 150) in response to a power loss event,” Paragraph 0042).
	However, as the non-persistent data items are mapped to volatile memory in Jenne, the cited prior art does not explicitly teach “cache storage having a plurality of entries to cache data items associated with memory addresses in a non-volatile memory.”
	Rudelic teaches persistent data and non-persistent data stored in a non-volatile memory (claim 1).
	It would have been obvious to have used the non-volatile memory storing both persistent data and non-persistent data, as taught by Rudelic, for the storage of Jenne, thereby allowing cache storage to have a plurality of entries to cache data items associated with addresses in a non-volatile memory, so that critical information is not lost in the case of a power-off event (C1 L9-14 of Rudlic).

Regarding Claim 2, the cited prior art teaches an apparatus as claimed in Claim 1, wherein, in response to said event causing the backup energy source to be used, the write back control circuitry is arranged to prevent write back to the non-volatile memory of the non-persistent data items (Paragraphs 0077-0080 of Jenne).
Regarding Claim 3, the cited prior art teaches an apparatus as claimed in Claim 1, wherein the cache usage determination circuitry is responsive to a trigger event to perform the determination of the subset of the plurality of entries to be used to store persistent data items (the trigger event corresponding to a power up, step 602 of Fig. 6, Paragraph 0088).
Regarding Claim 4, the cited prior art teaches an apparatus as claimed in Claim 3, wherein said trigger event comprises one or more of a boot procedure performed on the apparatus (boot procedure corresponding to the power up at step 602 of Fig. 6); elapse of a chosen time interval since a previous determination of the subset of the plurality of entries to be used to store persistent data items; and an indication received from the backup energy source providing an updated indication of capacity.
Regarding Claim 6, the cited prior art teaches an apparatus as claimed in Claim 1, further comprising: control storage to store usage control information used to identify said subset of the plurality of entries to be used to store persistent data items (the control information 
Regarding Claim 7, the cited prior art teaches an apparatus as claimed in Claim 6, wherein the cache storage is partitioned into a persistent region and a non-persistent region, and the usage control information enables identification of said persistent region (the persistent data items corresponding to “the cache lines include contents that are specific to the persistent memory,” Paragraph 0047, more specifically, the persistent items corresponding to items having a “PM field” set, Paragraphs 0077-0080 and 0083).
Regarding Claim 9, the cited prior art teaches an apparatus as claimed in Claim 7, wherein said subset of the plurality of entries forming the persistent region comprises one or more of a sequence of contiguous entries within the cache storage; a plurality of non-contiguous entries within the cache storage (non-contiguous entries, Paragraphs 0077-0080 and 0083); a sequence of entries interleaved with entries forming the non-persistent region.
	Regarding Claim 10, the cited prior art teaches an apparatus as claimed in claim 6, wherein said usage control information identifies a maximum number of entries that are to be used to store persistent data items (Paragraph 0080). 
	Regarding Claim 11, the cited prior art teaches an apparatus as claimed in claim 10, wherein: each entry within the cache storage has a persistence indication associated therewith 
	Regarding Claim 12, the cited prior art teaches an apparatus as claimed in claim 10, further comprising: entry identification storage to maintain identifier information for each entry within the cache storage that stores persistent data; and the apparatus further comprises check circuitry to ensure that at any point in time the number of entries used to store persistent data is less than or equal to said maximum number (Paragraphs 0077-0080).
Regarding Claim 14, the cited prior art an apparatus as claimed in Claim 6, further comprising: allocation circuitry, responsive to a request that causes a new data item to be allocated in the cache storage, to reference the control storage when determining into which cache entry the new data item is to be allocated, such that when the new data item is a persistent data item that new data item is allocated into an entry within said subset of the plurality of entries (the backup energy source corresponding to hold-up power, which is used to determine a number [subset] of entries used to store persistent data items, specifically dirty persistent data items, Paragraphs 0045-0046).
	Regarding Claim 15, the cited prior art teaches an apparatus as claimed in claim 14, wherein the request provides type information indicating whether the new data item is a persistent data item or a non-persistent data item (Paragraph 0078). 
	Regarding Claim 16, the cited prior art teaches an apparatus as claimed in claim 14, further comprising one or more page tables providing attributes for pages in the non-volatile memory, wherein for each page said attributes comprise a type attribute identifying whether data items within that page are persistent data items or non-persistent data items, and said type 
	Regarding Claim 17, the cited prior art teaches an apparatus as claimed in claim 16, further comprising: one or more intervening levels of cache between the cache storage and processing circuitry (L1 cache 123 of Fig. 1); wherein for persistent data output by the processing circuitry for storage in the cache storage, the type attribute information is used to cause the one or more intervening levels of cache to operate in a write through mode for the persistent data (if persistent modified data has reached a threshold upon a write, the lines are flushed, which is a write through mode, Fig. 2). 
	Claim 19 is the method corresponding to the apparatus of claim 1, and is rejected under similar rationale.
	Claim 20 is the apparatus containing means for performing steps corresponding to the apparatus of claim 1, and is rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al (US 2018/0032439) in view of Rudelic (US 7,035,987) and Green (US 2002/0188801).
	Regarding Claim 5, the cited prior art teaches an apparatus as claimed in claim 1, further comprising allocation circuitry that is responsive to a request from a request source to allocate a new data item into the cache storage (step 304 of Fig. 3A), but does not explicitly teach on allocating said new data item into the cache storage when the new data item is a persistent data item, the allocation circuitry being arranged to issue an acknowledgement signal to the request source that confirms persistence of the new data item. 
	Green teaches allocating said new data item into the cache storage when the new data item is a persistent data item, the allocation circuitry being arranged to issue an acknowledgement signal to the request source that confirms persistence of the new data item 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the acknowledgement of Green in the cited prior art so that the host can be sure the write has succeeded.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al (US 2018/0032439) in view of Rudelic (US 7,035,987) and Sicola et al (US 5,974,506).
	Regarding Claim 8, the cited prior art teaches an apparatus as claimed in claim 7, but does not explicitly teach wherein said usage control information identifies a borderline address between the persistent region and the non-persistent region.
	Sicola et al teaches enabling dividing a cache using address boundaries (Fig. 2D).  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the cache address boundaries of Sicola in the cited prior art in order to easily distinguish one region from another.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al (US 2018/0032439) in view of Rudelic (US 7,035,987) and Kumar et al (US 2016/0179687).
	Regarding Claim 13, the cited prior art teaches an apparatus as claimed in claim 12, but does not explicitly teach wherein said identifier information comprises a pointer value used to identify an associated entry within the cache storage. 
	Kumar teaches identifier information comprising a pointer value used to identify an associated entry within the cache storage (the pointer corresponding to tag 208 of Fig 2B). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used the identifier information of Kumar in the cited prior art in order to help identify cache hits.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al (US 2018/0032439) in view of Rudelic (US 7,035,987) and Kumar et al (US 2016/0179687).
	Regarding Claim 18, the cited prior art teaches an apparatus as claimed in claim 1, but does not explicitly teach wherein the non-volatile memory comprises, in addition to non-volatile storage, a volatile storage to be coupled to the backup energy source and to operate as a region of addressable non-volatile memory, wherein in response to said event causing the backup energy source to be used, at least dirty persistent data stored in the volatile storage is copied to the non-volatile storage. 
	Trika teaches a volatile storage to operate as a region of addressable non-volatile memory, wherein in response to said event causing the backup energy source to be used, at least dirty persistent data stored in the volatile storage is copied to the non-volatile storage (Paragraph 0022). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the volatile memory of Trika in the cited prior art in order to take advantage of the relatively fast access times (Paragraph 0022 of Trika).

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135